Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 29 June 2022.

Drawings
The drawings received on 30 May 2019 are accepted by the examiner.

Specification
The specification received on 30 May 2019 & 15 April 2022 is accepted by the examiner.

Information Disclosure Statement
In the reply filed on 29 June 2022, the applicant’s representative noted that the Examiner signed a copy of the Statement filed Pursuant of the Duty of Disclosure submitted on 21 August 2019, but not the Form PTO-1449. The examiner would like to point out that the Information Disclosure Statement filed on 21 August 2019 was reviewed and accepted in the Office Action filed on 28 January 2022 and noted in the PTO-1449 filed on 28 January 2022.

Terminal Disclaimer
The terminal disclaimer filed on 29 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of copending US Patent Application 16/427153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-18: the prior art does not disclose or suggest: A device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier, the device comprising: a rotatable base configured to be rotatably attached to the barrier; a first conduit coupled to the rotatable base, wherein when the rotatable base is rotated, an inclination of the first conduit is adjusted relative to a horizontal plane; and a differential pressure set point indicator fixed to the rotatable base, wherein the differential pressure set point indicator includes a vial shaped in an arc and at least one movable marker disposed in the vial in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 19-32: the prior art does not disclose or suggest: A device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier, the device comprising: a rotatable base configured to be rotatably attached to the barrier; a first conduit coupled to the rotatable base, wherein when the rotatable base is rotated, an inclination of the first conduit is adjusted relative to a horizontal plane;  and a wall plate configured to rotatably secure the rotatable base to the barrier, wherein the wall plate comprises: a first level configured to indicate whether an axis of rotation of the first conduit is aligned with the horizontal plane, and a second level configured to indicate whether the wall plate is in a correct roll orientation relative to the axis of rotation of the first conduit in combination with the remaining limitations of the claims.



Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TC/
06 July 2022
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861